Citation Nr: 1526905	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-33 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether the Veteran's substantive appeal of a July 2011 rating decision which denied entitlement to service connection for ischemic heart disease was timely filed.

2.  Entitlement to service connection for a cardiac disability, to include ischemic heart disease.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at Law	


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to September 1970, which includes service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) from July 2011 and May 2013 decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Togus, Maine and Detroit, Michigan.  The RO in Detroit, Michigan currently has jurisdiction over the Veteran's claim.

In his January 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO by way of videoconference.  He subsequently withdrew his hearing request.

The Veteran's claim of service connection for a cardiac disability was originally denied in an unappealed rating decision in October 2001.  New and material evidence would ordinarily be required to reopen this claim under such circumstances.  38 U.S.C.A. § 5108.  However, as discussed below, VA has issued a liberalizing regulation that creates a new presumptive basis for the grant of service connection for ischemic heart disease as secondary to herbicide exposure.  Accordingly, the Board will adjudicate the claim of service connection for a cardiac disability on a de novo basis without requiring new and material evidence to reopen.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-6 (2004).

The issue of entitlement to service connection for a cardiac disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for ischemic heart disease by way of the July 2011 rating decision; a timely notice of disagreement with this decision was received in September 2011 and a statement of the case was issued by the Detroit Regional Office in January 2012.

2.  A substantive appeal (VA Form 9) was signed and dated on January 23, 2012 and was successfully faxed on that date to a number assigned to the VA Education Liaison Representative at the Detroit Regional Office; neither the Veteran nor his representative learned that the January 2012 substantive appeal was not received by the appropriate office until the May 2013 decision which notified them that the substantive appeal was not timely filed.


CONCLUSION OF LAW

The Veteran's substantive appeal of the July 2011 rating decision which denied entitlement to service connection for ischemic heart disease was timely filed.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.32, 20.200, 20.302(b ) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the issue addressed in the decision below is a procedural claim-processing issue and not the underlying claim for VA benefits, and the law is dispositive, the VCAA notice and assistance provisions do not apply in this instance.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).




Analysis

Appellate review is initiated by a notice of disagreement and completed by a substantive appeal filed after a statement of the case has been furnished to an appellant.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  A substantive appeal must be filed within 60 days from the date of mailing of a statement of the case, or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. 
§ 7105(b)(2); 38 C.F.R. § 20.302(b).

In the absence of a properly perfected appeal, the RO may close the appeal and the decision becomes final.  38 U.S.C.A. § 7105(d)(3); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32. 

In the present case, the RO denied entitlement to service connection for ischemic heart disease by way of the July 2011 rating decision.  The Veteran submitted a timely notice of disagreement with that decision in September 2011 and a statement of the case was issued by the Detroit Regional Office on January 13, 2012.

The Veteran's representative contacted the RO by way of a December 2012 letter in which he stated that the Veteran had been informed that there was no claim in appeal status because no substantive appeal (VA Form 9) was filed in response to the January 2012 statement of the case.  However, the representative explained that a VA Form 9 was faxed to the Detroit Regional Office in January 2012.  In support of this contention, documents were received from the Veteran's representative on December 21, 2012.  These documents include a copy of a VA Form 9 which was signed and dated on January 23, 2012.  The VA Form 9 was accompanied by a facsimile transmittal sheet which is dated on January 23, 2012 and identifies the attachment as being "VA Form 9 (SOC issued January 13, 2012)."  The transmittal sheet confirms that the fax was successfully completed on January 23, 2012.  An internet search indicates that the number to which this fax was sent is assigned to the VA Education Liaison Representative at the Detroit Regional Office.  The Board notes that this number differs from the main fax number of the Detroit Regional Office by only one digit.
In its May 2013 decision, the RO explained that it had not received the Veteran's substantive appeal until it was received from the Veteran's representative on December 21, 2012.  It appears that this was due to the apparent misfiling of the substantive appeal in January 2012 in that it was sent to the wrong fax number at the Detroit Regional Office.

The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 7105(d)(3), which sets forth the time period for filing a substantive appeal after receipt of a statement of the case, does not operate as a jurisdictional bar precluding the Board's consideration of an appeal when the substantive appeal is untimely.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Court specifically noted that, while section 7105(d)(3) provides that the AOJ "may" close a case if a substantive appeal is not timely filed, such action is discretionary, not mandatory.  Given the permissive nature of this section, including express authority to grant indeterminate extensions of time, the Court held that VA may waive its objection to an untimely substantive appeal.  Further, the Board may properly adjudicate a matter where there has been such waiver because the 60-day filing period is not jurisdictional in nature. 

The doctrine of equitable tolling, when applicable, may be employed to toll a statute of limitations.  The filing of a substantive appeal is subject to equitable tolling.  Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006).  Equitable tolling is to be applied to the time limit to file a substantive appeal only when circumstances preclude a timely filing despite the exercise of due diligence, such as a misfiling at the regional office or the Board.  See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order).  Equitable tolling is not appropriate where the failure to file on time was due to general negligence or procrastination.  Id.  Principles of equitable tolling do not extend to "garden variety claim[s] of excusable neglect."  See Irwin v. Dep't of Veterans Affairs, 498 U.S. 89, 96 (1990).

The United States Court of Appeals for the Federal Circuit has held that equitable tolling applies when a claimant shows (1) an extraordinary circumstance; (2) that the extraordinary circumstance caused an inability to file during the requested tolling period; and (3) that there was diligence during the requested tolling period.  Checo v. Shinseki, 748 F.3d 1373 (Fed. Cir. 2014).  If shown, the "clock stops" and the requested period is not counted against the time period for filing.  Id. 

Following the issuance of the January 13, 2012 statement of the case by the Detroit Regional Office, the Veteran's representative timely and successfully faxed a signed and completed VA Form 9 only 10 days later on January 23, 2012 to a number assigned to a VA official at the Detroit Regional Office.  This number only slightly differs from the main fax number at that office.  Upon receiving notice that the Veteran did not have any claim in appeal status, his representative promptly contacted the RO and provided a copy of the VA Form 9 that was sent in January 2012.

In light of the above, the Board finds that this case is one in which the doctrine of equitable tolling should be applied.  Therefore, the Board concludes that the Veteran's January 2012 substantive appeal was timely. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.


ORDER

The Veteran's substantive appeal of the July 2011 rating decision which denied entitlement to service connection for ischemic heart disease was timely filed; the appeal is granted to this extent only.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.)

In this case, VA treatment records reveal that the Veteran has been diagnosed as having various cardiac disabilities.  For example, a January 2011 VA cardiology outpatient note includes a diagnosis of mixed aortic valve disease.  Thus, there is competent evidence of a current cardiac disability.  The Veteran's Certificate of Discharge from Service (DD Form 214) confirms that he served in Vietnam from February to September 1970.  As he served in Vietnam during the Vietnam War era, he is presumed to have been exposed to herbicides, including Agent Orange.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Moreover, presumptive service connection on the basis of presumed exposure to herbicides is possible for ischemic heart disease.  38 C.F.R. § 3.309(e).

In sum, the evidence suggests that the Veteran's claimed cardiac disability may be related to service.  Hence, VA's duty to obtain an examination as to the nature and etiology of any current cardiac disability is triggered.  Such an examination is needed to determine whether the Veteran has ischemic heart disease and to obtain a medical opinion as to the etiology of any current cardiac disability.

Moreover, a May 2001 statement from the Veteran (VA Form 21-4138) and an April 2009 VA primary care outpatient note indicate that the Veteran has received relevant private treatment from Dr. Mitek, Dr. Murray, and Dr. Gomez.  As any such records may be relevant to the issue of entitlement to service connection for a cardiac disability, a remand is also necessary to attempt to obtain these records.  Updated VA treatment records should also be secured upon remand.

Also, the Veteran has not yet been provided with a notice letter regarding the issue of entitlement to service connection for a cardiac disability in accordance with the VCAA.  Such notice is required upon remand.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim of service connection for a cardiac disability.

2.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a cardiac disability, to include the dates of any such treatment.

Also, ask the Veteran to specifically complete authorizations for VA to obtain all records of his treatment for a cardiac disability from Dr. Mitek, Dr. Murray, Dr. Gomez (see the Veteran's May 2001 VA Form 21-4138 and the April 2009 VA primary care outpatient note), and any other sufficiently identified private treatment provider from whom records have not already been obtained.

3.  Obtain all outstanding VA records of treatment, to specifically include:
(a)  any records from the VA Medical Center in Battle Creek, Michigan dated from October 2000 through May 2007 and from December 2009 through the present;
(b)  any records contained in the Ann Arbor Vista electronic records system and dated from March 2011 through the present;
(c)  any records contained in the Detroit Vista electronic records system and dated from April 2009 through the present; and
(d)  any relevant records from any other sufficiently identified VA facility.
4.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current cardiac disability.  All indicated tests and studies shall be conducted.

The claims file and all relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

For any current cardiac disability identified (i.e., any cardiac disability diagnosed since January 2001), the examiner shall answer all of the following questions:

(a)  Does any cardiac disability diagnosed since January 2001 include ischemic heart disease?

(b)  Is it at least as likely as not (50 percent probability or more) that the current cardiac disability had its onset in service, had its onset in the year immediately following service, is the result of the Veteran's presumed exposure to herbicides in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinions, the examiner must acknowledge and comment on any cardiac disabilities diagnosed since January 2001 and the Veteran's presumed exposure to herbicides in service.  

A complete rationale shall be given for all opinions and conclusions expressed.

5.  Then readjudicate the claim, issuing a supplemental statement of the case, as appropriate.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


